EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sujin Park on 7/29/2022.
The application has been amended as follows:
in claim 1, line 19: “(“ was deleted;
in claim 1, line 20: “)”	was deleted;
claim 1, line 21: “.” was deleted;
in claim 3, line 2: “a threshold value” was changed to “the threshold value”;
in claim 4, line 12: “obtains the energy” was changed to “obtains energy”;
in claim 4, line 13: “obtains the product” was changed to “obtains a product”;
in claim 4, line 14: “obtains the sum” was changed to “obtains a sum”; and
in claim 4, line 33: “a walking condition” was changed to “the stance walking condition”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement for allowance. 
With respect to claim 1, the prior art does not teach or suggest the claimed combination of equations  1 and 2 along with the other features recited in claim 1.
Claims 2, 3, 6, 7, 9, and 10 are allowable by virtue of their dependence from claim 1. 
With respect to claim 4, the prior art does not teach or suggest the claimed combination of equations 1-5 along with the other features recited in claim 4.
With respect to claim 8, the prior art does not teach or suggest the claimed combination of equations 8-9 and condition 1 along with the other features recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791